Citation Nr: 1740656	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-18 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent prior to April 18, 2014, and to a rating higher than 20 percent on and after April 18, 2014 for service-connected right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel




INTRODUCTION

The Veteran served honorably in the U.S. Marine Corps from May 2000 to May 2003.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was since transferred to the RO in San Diego, California.

An April 2014 rating decision increased the evaluation of right lower extremity radiculopathy from 10 to 20 percent effective April 18, 2014; but the issue of entitlement to higher ratings for the entire appeal period remains.  See AB v. Brown, 6 Vet. App. 35, 38 (1998).

In a September 2015 decision, the Board increased the rating for the Veteran's service-connected thoracolumbar spine disorder, and remanded the issue of entitlement to a higher rating for right lower extremity radiculopathy for further development.  The matter has since been returned for further appellate action.


FINDINGS OF FACT

1.  Prior to April 18, 2014, the Veteran's right lower extremity radiculopathy was characterized by no worse than moderately severe incomplete paralysis.

2.  On and after April 18, 2014, the Veteran's right lower extremity radiculopathy has been characterized by muscle atrophy, and significant loss of strength.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating, but no higher, prior to April 18, 2014, for right lower extremity radiculopathy are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1 - 4.7, 4.10, 4.14, 4.21, 4.120, 4.124a DCs 8520, 8521 (2016).  
2.  On and after April 18, 2014, the criteria for a 60 percent rating, but no higher, for right lower extremity radiculopathy are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1 - 4.7, 4.10, 4.14, 4.21, 4.120, 4.124a DCs 8520, 8521 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Veteran is challenging the evaluation assigned in connection with the grant of service connection for right lower extremity radiculopathy.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with her claim, and a clarifying opinion was obtained.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  In sum, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board also finds compliance with the Board's prior remand directives.  The September 2015 Board remand directed the AOJ to obtain another VA examination and report that clarified April 2014 and May 2014 examination reports.  The Board also directed the AOJ to obtain any relevant and ongoing medical records.  A review of the record shows all requested development has been accomplished.  Additional VA treatment records were added to the record, and the Veteran was afforded a VA examination in July 2016 with an addendum opinion provided in August 2016.  The 2016 VA examiner adequately clarified the findings of the prior examination reports.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Increased Rating - Right Lower Extremity Radiculopathy

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

In this case, the Veteran is seeking higher ratings for service-connected right lower extremity radiculopathy.  The Veteran's right lower extremity radiculopathy, identified as L5 nerve root injury (radiculopathy) without specific nerve injury, is not specifically listed in the rating schedule and has been rated under 38 C.F.R. § 4.124a DC 8520.  That DC provides for a 10 percent rating for mild incomplete paralysis of the sciatic nerve; a 20 percent rating for moderate incomplete paralysis; a 40 percent rating for moderately severe paralysis; a 60 percent rating for severe incomplete paralysis with marked muscle atrophy; and a 80 percent rating for complete paralysis of the sciatic nerve with foot dangling and dropping, no active movement possible of the muscles below the knee, and weakened or lost flexion of the knee.  Id.  

For diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The December 2002 Medical Board proceedings document that following her back surgery, the Veteran developed burning and numbness in her right foot.

In August 2011 the Veteran wrote that she had a herniated disc with nerve damage and right foot drop.  In October 2011, she underwent a VA back examination.  Examination showed that sensation was normal throughout except diminished "1/2" at the dorsum of right foot including the dorsum of the medial 3 toes.  Lasegue's testing suggested no sciatic tension signs on either leg, and weight bearing did not favor either leg.  Reflex exam showed hypoactive results for the bilateral knees and ankles.  Sensation to light touch was decreased on the right foot and toes.  The examiner concluded the Veteran had mild signs or symptoms of radiculopathy of the right lower extremity that involved the sciatic nerve.  
Treatment records from Dumfries Health Center show that in September 2011 a straight leg test was positive and mild on the right side, and the Veteran had decreased sensation in the right foot.  There was otherwise no weakness and reflexes were normal.  

In her April 2012 notice of disagreement, the Veteran wrote that after an hour of non-strenuous use of her right foot it would fail to function normally.  She stated her right foot would go numb or she would experience a burning sensation.  She also stated that her right foot would spasm and cramp when in one position.

A December 2012 Dumfries Health Center reported the Veteran had sciatica along the right leg, and had symptoms of tingling of the right foot and toes.  The assessment was worsening right side sciatica.  December 2012 VA treatment records document that the Veteran had radicular low back pain to the right foot with occasional foot drop.  Straight leg testing was negative and strength was normal.  Deep tendon reflexes were also normal.

An April 2013 record from Fort Belvoir Community Hospital noted the Veteran had a clinical diagnosis of right foot drop and weakness secondary to radicular signs.  An April 2013 Dumfries Health Center record reported the Veteran had right lower extremity tingling and ankle weakness.  She reported new symptoms of foot cramping and inversion.  Neurological examination at that time was abnormal.  There was objective evidence of weakness noted in the right lower extremity in knee extension and dorsiflexion.  She reported frequent tripping, and instability when walking.  She had sensory changes in the sole of her right foot and heel, with cramping and intermittent inversion of the right foot.  Overall, the Veteran reported that her weakness and gait deviations were increasing.  The assessment was sciatica.  In May 2013 the Veteran wrote that she had functional loss of her right foot due to foot drop, and sensory loss on the first 3 toes on the right foot.

The Veteran also underwent another VA examination in April 2014 at which time she reported radiating pain from the buttocks to the toes of the right leg.  There was calf cramping, and she limped on the right side.  There was limited dorsiflexion of the right foot.  Muscle strength testing showed no muscle movement in right ankle dorsiflexion and plantar flexion, and no active movement against gravity in great toe extension.  Deep tendon reflexes were normal.  There was decreased sensation in the right lower leg, foot, and toes.  Straight leg testing was normal on the right.  The Veteran had moderate symptoms of intermittent pain, paresthesias and/or dysesthesias, and numbness in the right lower extremity.  There examiner identified incomplete, mild paralysis of the sciatic nerve; and incomplete, moderate paralysis of the external popliteal nerve, superficial peroneal nerve, anterior tibial nerve, and internal popliteal nerve all on the right side.  Overall, the right sided radiculopathy was moderate.  There was no functional impairment such that the Veteran would be equally served by amputation with prosthesis.  The functional impact of the Veteran's right lower extremity was that she had difficulty with prolonged sitting and standing, or repetitive heavy lifting, bending, or stooping.  

The Veteran submitted a private peripheral nerve condition disability benefits questionnaire in May 2014.  The physician indicated the Veteran had moderate to severe radicular symptoms of the right lower extremity.  The Veteran's strength was normal with the exception of right ankle dorsiflexion which demonstrated no active movement against gravity.  The right lower leg had muscle atrophy with a loss of 2 centimeters on the right leg, and there was no sensation to light touch in the right foot or toes.  The physician identified that the Veteran had moderately severe incomplete paralysis of the sciatic nerve, and reported that no other nerve involvement was identified.  The examiner clarified that the injury was to the L5 nerve root (radiculopathy) rather than an injury to a particular peripheral nerve, which is why the examiner had indicated that all peripheral nerves were "normal" on the disability benefits questionnaire.  The physician indicated the Veteran's radiculopathy did not impact her ability to work, rather her back symptoms did.

An April 2016 VA primary care note reported the Veteran had atrophy of the right lower extremity with decreased sensation of the L5-S1 dermatone.

The September 2015 Board remand requested that the examiner clarify the findings of the April 2014 and May 2014 examiners related to the Veteran's nerve injury(ies) and atrophy, and assess the current severity of the right lower extremity radiculopathy.

The Veteran underwent another VA examination in July 2016, at which time she reported persistent right lower extremity weakness with foot drop.  The Veteran had moderate symptoms of constant pain, paresthesias and/or dysesthesias, and numbness.  Right ankle dorsiflexion strength testing showed active movement against some resistance, and otherwise normal strength.  The examiner indicated the Veteran did not have atrophy.  Deep tendon reflexes were normal.  The Veteran had decreased sensation to light touch in the right lower leg, ankle, foot, and toes.  The Veteran did not have trophic changes.  She walked with a mildly antalgic gait favoring the right lower extremity.  The Veteran's right lower extremity was not so functionally impaired that she would be equally served by amputation with prosthesis.  The examiner cited to August 2014 EMG studies that were significant for chronic L5 radiculopathy with chronic denervation and reinnervation changes.  The motor and sensory conduction study of the right lower extremity was normal.  The Veteran's ability to work was adversely affected by the mild right lower extremity weakness (foot drop) and her chronic right lower extremity pain; the latter being aggravated by prolonged standing, sitting, or walking.  The examiner indicated the subjective diminution of light touch and pinprick sensations in the right lower extremity did not follow a radicular patter, and instead suggested some degree of non-organic overlay.

The examiner provided an addendum opinion to in August 2016 to explain the discrepancies in the findings of the 2014 VA examinations and the July 2016 examination.  The examiner explained that the Veteran's radiculopathy had just been improving from the time of the April 2014 examination to the July 2016 examination.  The examiner also clarified that the Veteran's nerve abnormality was limited to the L5 lumbar nerve root.

Prior to April 18, 2014, the Board finds sufficient evidence of record to warrant an initial rating of 40 percent for right lower extremity radiculopathy.  For the entire appeal period, the Veteran experienced occasional right foot drop.  See August 2011 statement; see December 2012 VA treatment record.  Four months after the Veteran was assigned an initial 10 percent evaluation, there is objective medical evidence that her right lower extremity radiculopathy worsened.  See December 2012 Dumfries Health Center record.  Specifically, the Veteran reported flare-ups of right foot symptoms after an hour of non-strenuous use that resulted in failure of the foot to function normally, and new symptoms of foot cramping and inversion.  See April 2012 notice of disagreement; see April 2013 Fort Belvoir record.  Prior to April 2014 there was also noted right lower extremity weakness in knee extension and ankle dorsiflexion.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall symptoms along with increased symptoms during a flare up more nearly approximate the 40 percent criteria for moderately severe incomplete paralysis of the sciatic nerve.  The Board notes that "moderately severe" incomplete paralysis is not defined in the rating criteria.  So, the Board will use the criteria of DC 8521 to inform the conclusion that the Veteran's right lower extremity radiculopathy more nearly approximates the 40 percent criteria under DC 8520.  DC 8521 provides for a 40 percent evaluation for complete paralysis of the external popliteal nerve, characterized by foot drop and slight drop of the first phalanges of all toes, inability to dorsiflex the foot, extension of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, and anesthesia covering the entire dorsum of the foot and toes.  The Veteran's symptoms of foot inversion, cramping, and functional loss during a flare-up nearly approximate the functional loss contemplated by DC 8521, and the Veteran's foot drop, weakened movement, and anesthesia along the foot are specifically contemplated under that criteria.  Despite the general characterization of the Veteran's right lower extremity radicular symptoms as mild prior to April 2014, it does not appear that the Veteran's reported radicular symptoms during flare ups were specifically addressed.  In sum, resolving all reasonable doubt in the Veteran's favor the Board finds that the criteria for an initial 40 percent evaluation are met.  38 C.F.R. § 4.124a DC 5820, 5821.

The evidence does not show, however, that prior to April 18, 2014 the Veteran had muscle atrophy, or complete paralysis of the sciatic nerve to warrant a higher evaluation under DC 5820.  The Board acknowledges that both foot drop and weakness are contemplated by the 80 percent criteria for complete paralysis of the sciatic nerve; however the Veteran's overall symptoms do not indicate complete paralysis as active movement of the muscles below the knee remained possible.  Thus, the criteria for an initial rating higher than 40 percent are not met.  

On and after April 2014 the evidence shows the Veteran's right lower extremity radiculopathy increased in severity to the point that she experienced muscle atrophy, and the Veteran's had significantly diminished strength in right ankle dorsiflexion and plantar flexion, and in great toe extension.  See April 2014 VA examination; see May 2014 disability benefits questionnaire; see April 2016 VA treatment record.  Muscle atrophy is specifically contemplated by the 60 percent criteria under DC 8520.  The Board acknowledges that the 2016 VA examiner's findings indicate the Veteran's right lower extremity radiculopathy has improved, but contemporaneous VA treatment records note ongoing right lower extremity atrophy.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 60 percent evaluation are met for the entire period after April 18, 2014.  A higher rating is not warranted, however, as the evidence does not demonstrate complete paralysis.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's right lower extremity radiculopathy is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In this case, even if the Veteran's symptoms of cramping, foot inversion, gait instability, and frequent tripping are contemplated in the evaluation of impairment in motor function and sensory disturbances and are sufficiently contemplated by the rating schedule for disease of the peripheral nerves.  See 38 C.F.R. § 4.120.  In any event, there is no evidence that due to right lower extremity radiculopathy symptoms the Veteran has experienced marked interference with employment or frequent periods of hospitalization.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 


ORDER

Entitlement to an initial rating of 40 percent, prior to April 18, 2014, for right lower extremity radiculopathy is granted.

Entitlement to a rating of 60 percent on and after April 18, 2014 for right lower extremity radiculopathy is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


